Citation Nr: 9928320	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-47 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for right 
carpal tunnel syndrome.

3.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for cervical 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
September 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for right carpal tunnel syndrome, rated as 10 
percent disabling effective from September 30, 1993; granted 
service connection for muscle strain, neck, rated as non-
compensable, effective from September 30, 1993; and denied 
service connection for right shoulder and bilateral knee 
disabilities.  In a March 1994 letter, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  The veteran did not thereafter initiate an appeal as 
to the denial of service connection for bilateral knee 
disabilities.  The veteran's notice of disagreement as to the 
assigned ratings for right carpal tunnel syndrome and muscle 
strain of the neck as well as service connection for a right 
shoulder disability, was received in July 1994.  A statement 
of the case was mailed to the veteran in October 1994.  The 
veteran's substantive appeal was received in November 1994.  

In a February 1996 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for bilateral knee 
disabilities.  In addition, service connection for residuals 
of burns to the hands was denied and service connection for 
residuals of laceration of the left hand above the thumb was 
granted and was rated as non-compensable effective from Match 
9, 1995.  In a February 1996 letter, the veteran was notified 
of this decision and of his procedural and appellate rights.  
The veteran did not initiate an appeal as to the new and 
material issue and as to the grant of service connection for 
residuals of laceration of the left hand above the thumb.  In 
a March 1996 rating decision, service connection for vertigo 
was denied.  In June 1996, a notice of disagreement as to the 
denial of service connection for residuals of burns to the 
hands was received.  In a July 1996 rating decision, service 
connection for vertigo and residuals of burns to the hands 
were denied.  In a July 1996 letter, the veteran was notified 
of this decision and of his procedural and appellate rights.  
The veteran did not initiate an appeal as to denial of 
service connection for vertigo.  In August 1996, the veteran 
was sent a statement of the case as to the issue of service 
connection for residuals of burns to the hands.  In September 
1996, the veteran submitted a substantive appeal.  

In February 1997, the Board remanded this case for the 
veteran to be afforded a personal hearing before a member of 
the Board; however, the veteran withdrew this request.  

In a May 1998 rating decision, service connection for 
residuals of burns to the hands was granted, rated as non-
compensable effective from March 9, 1995.  In a May 1998 
letter, the veteran was notified of this decision and of his 
procedural and appellate rights.  However, the veteran did 
not thereafter initiate an appeal.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a right 
shoulder disability is plausible.

2.  The veteran's right carpal tunnel syndrome is productive 
of no more than mild incomplete paralysis of the median 
nerve.


CONCLUSIONS OF LAW

1.  The claim of service connection for a right shoulder 
disability is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The medical evidence does not support the veteran's 
dissatisfaction with the initial 10 percent rating assigned 
following a grant of service connection for service-connected 
right carpal tunnel syndrome and the criteria for a rating in 
excess of 10 percent are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, Part 4, Diagnostic Code 8515 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Right Shoulder

In this case, the veteran contends that he has a right 
shoulder disability which was incurred in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his right shoulder 
disability had its onset during service, this assertion does 
not make the claim well-grounded if there is no competent 
medical evidence of record of a nexus between any disability 
in service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

The service medical records showed that the veteran sustained 
a rotator cuff injury and was subsequently treated for right 
shoulder dislocation on several occasions during service.  In 
June 1993 the veteran was placed on physical profile for 15 
days for right shoulder pain and weakness.  At the time of 
his separation examination in September 1993, the veteran 
continued to complain of right shoulder pain and recurrent 
dislocation.  The examiner diagnosed chronic subluxation..  

The veteran's post-service medical records include VA 
orthopedic examinations of the right shoulder in December 
1993 and April 1995.  These examinations were unremarkable.  
The diagnoses were of probable recurrent dislocation of the 
right shoulder, based on historical evidence provided by the 
veteran, which, the Board notes, was accurate.  

In light of the diagnoses inservice as well as the diagnoses 
on the post-service examinations, the Board finds that the 
veteran's claim for service connection for a right shoulder 
disability to be plausible.


Carpal Tunnel Syndrome (CTS)

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  Since the appeal 
arose from the initial grant of service connection and the 
rating assigned therefrom, the Board has considered the 
application of "staged ratings, " as set forth in Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Service medical records show the veteran, who is right-
handed, was evaluated for complaints of pain, tingling and 
numbness over the right hand and difficulty holding objects.  
These symptoms were diagnosed as CTS. 

On VA examination in December 1993 the veteran gave a history 
of paresthesia in the right middle and index fingers 
diagnosed as mild CTS.  The examiner noted the condition did 
not seem to be progressive and the veteran had not undergone 
surgical decompression or any other form of treatment.  On 
examination, motor power and sensation in areas innervated by 
the right median nerve were intact.  Deep palpation of the 
right wrist in the region of the carpal tunnel, as well as 
forced flexion of the right wrist, produced paresthesia in 
the right index and middle fingers, confirming the existence 
of CTS.  The examiner concluded the condition was early and 
mild since there were no demonstrable neurologic 
abnormalities. 

In February 1994, service connection was established for 
right CTS and a 10 percent evaluation was assigned.  
Thereafter, a hearing was conducted before a hearing officer 
at the RO in March 1995, the transcript of which is of 
record.  The veteran testified that he experiences symptoms 
primarily in the index and middle fingers and thumb.  He 
testified that holding a telephone or other object for 
prolonged periods or in a certain way caused numbness and 
cooling down his arm.  He testified that he lost two jobs 
because of this disability but had not received any medical 
treatment for his disability since he was released from 
active duty.  

On VA examination in April 1995 the veteran's right upper 
extremity revealed no evidence of muscular atrophy on the 
right hand.  He had positive Tinel and Phalen's signs on the 
right.  Grip strength was normal and there was no evidence of 
anatomical defects or functional effects.  The veteran's 
ability to grasp objects was normal.  The diagnosis was mild 
CTS in the right upper extremity.  

Carpal tunnel syndrome may be rated by analogy to paralysis 
of the median nerve under 38 C.F.R. § 4.124a, Diagnostic Code 
8515 (1998).  In this regard, mild incomplete paralysis of 
the median nerve of either the major or minor limb warrants a 
10 percent evaluation.  If such incomplete paralysis of the 
major limb is moderate, a 30 percent evaluation is warranted 
and a 50 percent rating when severe.  A 70 percent rating is 
warranted where there is complete paralysis of the median 
nerve affecting the minor hand, characterized by inclination 
of the hand to the ulnar side, greater than normal extension 
of the index and middle fingers, considerable atrophy of the 
muscles of the thenar eminence, the thumb situated in the 
plane of the hand, incomplete and defective pronation, an 
absence of flexion in the index finger, feeble flexion of the 
middle finger, an inability to make a fist, extended index 
and middle fingers, an inability to flex the distal phalanx 
of the thumb, defective opposition and the thumb at right 
angles to the palm, weakened flexion of the wrist, and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Code 8515 
(1998).  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or at most, moderate degree.

The medical evidence relating to this disorder indicates that 
there are no neurological abnormalities in the veteran's 
right upper extremity and that he has good sensory function 
in the right hand.  Grip strength was normal and there were 
no anatomical defects or functional effects.  There was no 
evidence of atrophy and the veteran has not had surgery or 
any other form of treatment.  The veteran's symptoms are 
wholly sensory and the VA examiners have indicated that the 
veteran's CTS is in its early stage and is mild in degree.  
Since the medical evidence dated since the date of service do 
not show more than mild incomplete paralysis, a rating in 
excess of 10 percent under Code 8515 is not warranted.  

Therefore, the Board concludes that the manifestations of the 
veteran's service connected right CTS do not support an 
increased evaluation from the effective date of service 
connection, greater than the currently assigned 10 percent 
disability evaluation under Code 8515.  The Board has 
considered staged ratings, under Fenderson, but concludes 
that they are not warranted as the veteran's service-
connected right CTS is not shown to have been more than 10 
percent disabling at any time since service separation.

Accordingly, the Board concludes that the medical evidence 
does not support the veteran's dissatisfaction with the 
initial 10 percent rating assigned following a grant of 
service connection for service-connected right carpal tunnel 
syndrome and the criteria for a rating in excess of 10 
percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, Part 4, Diagnostic Code 8515 (1998).  


ORDER

The appeal as to the issue of entitlement to service 
connection for a right shoulder disability is well-grounded.

A rating in excess of 10 percent for right carpal tunnel 
syndrome is denied.


REMAND

I.  Right shoulder

As noted, the evidence of record is sufficient to render the 
veteran's claim well-grounded.  However, further 
clarification is needed prior to an assessment on the merits.  

As noted, the veteran seeks to establish service connection 
for a right shoulder disability he claims was incurred during 
active duty.  Service medical records show treatment for a 
rotator cuff injury and right shoulder dislocations.  The 
post-service examinations noted the veteran's history of 
right shoulder problems diagnose probable recurrent 
dislocation of the right shoulder.  Given the evidence 
showing treatment for right shoulder dislocation in service 
as well as the veteran's contentions regarding continuation 
of those symptoms thereafter, the Board finds that additional 
examination is necessary prior to final appellate review.  
The Board would find it useful to have a complete orthopedic 
examination, including X-rays, to determine the presence of 
any right shoulder disability.  The examiner should review 
the entire claims file, including service medical records. 


II.  Cervical Spine

Initially, the Board notes that this claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).  
This finding is based on the veteran's evidentiary assertion 
that his service-connected disability has increased in 
severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)).  There is a further duty to assist the veteran in 
developing the facts pertinent to his claim pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).

The veteran contends that his service-connected cervical 
spine disability is more disabling than the current 
noncompensable rating reflects.  Of record are VA orthopedic 
examinations in December 1993 and April 1995 which the Board 
finds insufficient for evaluation purposes.  Complete range 
of motion testing in all directions for the cervical spine 
was not accomplished.  Also, the examiner failed to express 
an opinion as to whether pain could significantly limit 
functional ability of the cervical spine during flare-ups or 
when used repeatedly over a period of time.  The 
circumstances of this claim, including the nature of the 
disability and the veteran's contentions on appeal, raise a 
question regarding the extent to which he has functional 
impairment due to pain and is thereby entitled to a higher 
rating on the basis of pain pursuant to 38 C.F.R. §§ 4.40, 
4.45 (1998).  The matter is discussed at length in DeLuca v. 
Brown, 8 Vet.App. 202 (1995) and Hicks v. Brown, 8 Vet.App. 
417 (1995), both of which are referred to the attention of 
the RO.

Therefore, the Board is compelled to find that reexamination 
of the veteran is necessary in the present case in order to 
allow for proper assessment of cervical spine disability 
under 38 C.F.R. §§ 4.40, 4.45 (1998).  The Board further 
notes that as regards painful motion of the cervical spine, 
the provisions of 38 C.F.R. § 4.59 (1998) must be considered.  

The Board also notes that the present case involves the 
initial rating for the veteran's service-connected cervical 
spine disability.  The RO, in determining entitlement to a 
compensable rating should therefore consider the 
appropriateness of assigning "staged" ratings.  In 
Fenderson, the Court held that in the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - "staged" ratings.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain any additional 
VA treatment records pertaining to the 
veteran's service-connected cervical 
spine disability as well as any records 
pertaining to treatment for a right 
shoulder disability since service.  
Complete copies of all records should be 
associated with the claims file.

2.  The veteran should undergo a VA 
orthopedic examination to determine the 
current manifestations and severity of 
his service-connected cervical spine 
disability and ascertain the current 
status and etiology of any right shoulder 
disability.  All indicated tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  Complete diagnoses should be 
provided.  The examination report should 
include a detailed account of all 
manifestations of each disability found 
to be present.  Range of motion studies 
should be specifically reported in 
degrees, in all directions for each 
disability.  

On the basis of both current examination 
findings and a thorough review of all 
records in the claims file, the examiner 
should offer an opinion as to whether the 
veteran's symptoms in service represented 
any underlying chronic right shoulder 
disability, and comment on the 
significance, if any, of the service 
medical records.  With respect to the 
cervical spine, the examiner should 
describe in detail the extent of all 
functional impairment due to the service-
connected disability which results from 
pain, particularly pain on motion.  
Considerations such as weakness, 
incoordination or reduction of endurance 
should be discussed to the extent 
necessary.  These determinations should, 
if feasible, be expressed in terms of 
additional range of motion loss.  
Additional limits on functional ability 
during flare-ups should also be 
expressed, in terms of additional degrees 
of limitation, if feasible.

The basis for the conclusions reached 
should be stated in full.  It is 
imperative that the examiner review the 
entire claims folder in connection with 
the examination.

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  All conclusions 
should be articulated, in light of the 
analysis set forth in DeLuca, Hicks, and 
Fenderson, and all other applicable VA 
regulations, including 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (1998), should be 
specifically discussed well as all 
information added to the file since the 
last supplemental statement of the case.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals






